Citation Nr: 1644867	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to November 1959.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case has since been returned to the RO in Phoenix, Arizona.  The May 2011 rating decision on appeal, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 40 percent evaluation, effective June 23, 2010.  The Veteran appeals for a higher initial evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record reflects level VII bilaterally, and no other objective testing results evaluating the Veteran's bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in November 2010 and August 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral hearing loss has been currently evaluated as 40 percent disabling, effective June 23, 2010, under 38 C.F.R. § 4.86, Diagnostic Code 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

The Veteran contends that his bilateral hearing loss is more severe than the assigned 40 percent initial rating reflects, and that it should be rated at 70 percent.  See VBMS, 7/13/11 Correspondence; 2/27/14 VA 9.

VA treatment records from January 2010 to July 2010 reflect complaints of gradual decreased hearing sensitivity bilaterally and the inability to hear conversations.  Puretone test results revealed normal hearing through 1000 Hertz, precipitously sloping to profound sensorineural hearing loss bilaterally.  Speech recognition was found to be good bilaterally.  See VBMS, 7/7/10 VA Treatment Records, p. 1-2, 4.

A November 2010 VA examination report indicates review of the Veteran's claims file and medical records and reflects a diagnosis of mild to profound bilateral sensorineural hearing loss.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
85
105
105
81.25
LEFT
40
100
100
105
86.25

Speech recognition ability, based on the Maryland CNC word list, was 72 percent in the right ear, and 72 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level VII bilaterally.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table VII produced a rating of 40 percent.  That is, the combination of level VII in the right ear and level VII in the left ear resulted in a 40 percent rating.  In addition, the VA examiner found that the Veteran's occupational activities were significantly affected due to hearing difficulty.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiological examination reports, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability).

The Board notes that the Veteran submitted audiometric testing results from January 2, 2015, and January 6, 2015.  Unfortunately, they do not comply with the requirements of 38 C.F.R. § 4.85 as it is not clear whether they were conducted by a state-licensed audiologist.  Additionally, the January 2, 2015, test did not indicate whether the speech recognition testing was based on the Maryland CNC word list, as required by 38 C.F.R. § 4.85.  Furthermore, the January 6, 2015, test did not include speech recognition testing at all.  As such, the Board finds that these audiometric testing results are not sufficient to evaluate the severity of the Veteran's bilateral hearing loss.

An August 2015 VA examination report indicates review of the Veteran's claims file and reflects a diagnosis of bilateral sensorineural hearing loss.  However, puretone thresholds could not be tested, and results were not valid for rating purposes.  The VA examiner explained that the Veteran was re-instructed several times during testing, but continued to display non-organic behavior.  Additionally, she could not test speech discrimination scores.  She stated that the use of word recognition scores was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores that made combined use of puretone averages and word recognition scores inappropriate.  As no valid test results could be obtained, the VA examiner stated that it was not possible to determine if there was any change in hearing.  The Veteran reported that he was not able to hear while watching movies, had difficulty understanding, and could not talk on the phone.  See Martinak, 21 Vet. App. at 455.

The Board acknowledges the statements by the Veteran, his wife, his daughter, and E.R. regarding the Veteran's inability to hear.  His wife also discussed the invalid results from the August 2015 VA examination, stating that the Veteran could not hear words unless he can read lips and that he guessed at what he hears, often incorrectly; that hearing aids did not help; and that he was told that he was almost deaf out of one ear.  See VBMS, 9/15/15 Correspondence (statement from wife).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, lay persons are not competent to provide evidence as to more complex medical questions and, specifically, are not competent to provide objective evidence measuring the degree of hearing loss.  The opinions and observations of lay persons alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of the Veteran's service-connected bilateral hearing loss.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Board reiterates that hearing impairment disability ratings are assigned by a mechanical application of audiological testing results to the Tables provided by the applicable regulations, as described and applied in the analysis above.  See 38 C.F.R. §§ 4.85, 4.86.  The Board does not doubt that the Veteran's hearing impairment results in the symptoms described; however, such descriptions, alone, are not sufficient to evaluate the Veteran's level and severity of hearing impairment in order to provide a rating under the applicable regulations.

Therefore, the Board finds that there is no objective audiological evidence of record to support an initial rating in excess of 40 percent for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim.  Therefore, the Veteran's claim for an initial compensable rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


